NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 9 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   19-10383

                Plaintiff-Appellee,              D.C. No. 2:18-cr-01446-SMB-3

 v.
                                                 MEMORANDUM*
LUIS ALBERTO GARCIA DE JESUS,
AKA Luis Garcia De Jesus, AKA Jose Luis
Garcia Tolentino,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                              Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Luis Alberto Garcia De Jesus appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for

conspiracy to harbor illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii) and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(a)(1)(A)(v)(I). Pursuant to Anders v. California, 386 U.S. 738 (1967), De Jesus’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided De Jesus the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       De Jesus waived his right to appeal his sentence. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable issue as to the validity of the waiver. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                           2                                    19-10383